Citation Nr: 1817964	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-47 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel






INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1974 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2017 Board decision, the appellant's claim for depression was read sympathetically to include a larger claim for psychiatric conditions other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This claim was remanded back to the Agency of Original Jurisdiction (AOJ) for a new medical opinion.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.


FINDINGS OF FACT

1.  The appellant has been treated and diagnosed at various times with symptoms of depression, anxiety, and insomnia resulting in chronic sleep impairment.  These symptoms all manifest as part of the appellant's service connected PTSD, and are contemplated by the appellant's current rating for PTSD.  

2.  The preponderance of the evidence is against a diagnosis of a personality disorder.

3.  The appellant's substance abuse disorder is not subject to service connection.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 1155, 5107 (2012); 38 C.F.R. §§ 3.301, 3.303, 4.14, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

VA regulation prohibits pyramiding, which is the evaluation of the same disability under various diagnoses.  38 C.F.R. §4.14.  This includes both the evaluation of the "same disability" and the "same manifestation" of symptoms under various diagnoses.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant asserts that he is entitled to service connection for a psychiatric disability, separate and apart from his service-connected PTSD.  He contends that his various diagnoses of depression, anxiety, chornic sleep impairment, personality disorder, and substance abuse disorder are causally related to his active service, separate and apart from his PTSD.

The appellant's VA treatment records include multiple in-patient mental health hospitalizations, diagnosing him with symptoms of depression, anxiety, and insomnia with chronic sleep impairment.  The Board finds the preponderance of the evidence demonstrates that the appellant's symptoms are related to the his PTSD because they are consistently treated and discussed together in his treatment records.  

The appellant is currently service connected for PTSD with a 30 percent rating.  The Board observes that depression, anxiety, and chronic sleep impairment have all been considered under the assigned 30 percent rating for service-connected PTSD.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Court of Appeals for Veterans Claims (Court), has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. 259.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  Id.  Accordingly, the Board finds that service connection is not separately warranted for depression, anxiety, and insomnia, separate from the appellant's already service-connected PTSD, as this would constitute the evaluation of the same manifestation under different diagnoses.  Id.

The appellant was also diagnosed in July 2015 with a personality disorder, not otherwise specified, while his diagnosis for PTSD was rejected by this examiner.  The Board notes that this diagnosis is an aberration when compared with the appellant's entire treatment history, which includes multiple in-patient psychiatric treatments.  During all of his in-patient hospital stays and years of treatment, this diagnosis has not otherwise been made with regards to the defendant.  The Board therefore finds that the preponderance of the evidence is against a finding that the appellant has a diagnosis of personality disorder.  The Board assigns more probative weight to the findings of the appellant's treating health care professionals, particularly those who observed and worked with him on a sustained and daily basis during his in-patient hospital stays than to the findings from a single in-person examination and review of the record.  

Further, the Board notes that service connection is granted for disabilities resulting from disease or injury incurred in the line of duty.  38 U.S.C. §§ 1110, 1131.  Personality disorders, however, are not diseases or injuries within the meaning of applicable legislation governing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996)(regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Thus, there is no basis on which to award service connection for a personality disorder in this case.  

Similarly, the Board notes that the appellant's VA treatment records document chronic substance abuse, which the appellant traces back to a period prior to his active service.  The Board notes, however, that payment of compensation for a disability that is a result of a claimant's own alcohol or drug abuse is prohibited by law.  38 U.S.C. § 105(a); 38 C.F.R. §§ 3.1(m); 3.301(d) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including the abuse of alcohol or drugs); Allen v. Principi, 237 F.3d 1368 (2001).  Thus, the appellant's contentions in this regard do not provide a basis upon which to award the compensation he seeks and the Board finds that service connection for substance abuse is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


